Exhibit 10.12

UNITED TECHNOLOGIES CORPORATION
Nonemployee Director Stock Option Plan
Amendment 4

Whereas, Amendment 2 to the United Technologies Corporation Nonemployee Director
Stock Option Plan (the "Plan") provides for an annual grant of non-qualified
stock options with a value of $70,000 as determined by the Black Scholes
Valuation Model; and

Whereas

, the Board wishes to amend the Plan to restore the provisions that called for
an annual grant of a fixed number of non-qualified stock options and to clarify
the date awards vest under the Plan;



Now therefore, the Plan is hereby amended, effective February 4, 2003, as
follows:

1.  Section 5 of the Plan is amended and restated as follows:

     5. Grant of Stock Options

> On the date of the Corporation’s annual meeting of shareowners in each year
> for so long as the Plan remains in effect (the "Grant Date"),  each
> nonemployee who is elected a director at such meeting, or whose term of office
> shall continue after the date of such meeting, automatically shall be granted
> an option to purchase 4,000 shares of Common Stock (an "Option"). The number
> of Options to be granted annually shall be subject to adjustment pursuant to
> Section 8 of the Plan.

2.  Section 6(b) of the Plan is amended by adding the following sentence at the
end thereof:

> For purposes of this Section, anniversary shall mean the date of each Annual
> Meeting of Shareowners that coincides with the anniversary of the Grant Date.

UNITED TECHNOLOGIES CORPORATION



William L. Bucknall, Jr.
Sr. Vice President Human Resources
and Organization

Attest:

Richard M. Kaplan


Date: February 6, 2003